354 F.2d 1004
COMPANIA PANAMENA DE SEGUROS, S.A., Appellant,v.Rod PICKARD, Appellee.
No. 22083.
United States Court of Appeals Fifth Circuit.
Jan. 20, 1966.

Appeal from the United States District Court for the Southern District of Florida; Charles B. Fulton, Judge.
Cromwell A. Anderson, Miami, Fla., Smathers & Thompson, Miami, Fla., of counsel, for appellant.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and FISHER, District Judge.
PER CURIAM:


1
We conclude that the trial court correctly construed the written instrument of indemnity as not requiring reimbursement by appellee of the sums sued for.


2
As relates to claim by appellant for recovery of $10,000 received by appellee out of the sales commission, we conclude that this commission paid to an outside broker is not the 'five per cent commission' referred to in the agreement, and Pickard's agreement to waive his five per cent commission did not obligate him to pay appellant the $10,000 which he was paid out of the broker's commission.


3
The judgment is affirmed.